Citation Nr: 0416786	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  03-22 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from October 1968 to August 
1972.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2001 decision by the Winston-Salem, North 
Carolina, Regional Office (RO).



FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy and 
was not held as a prisoner of war.

2.  The preponderance of the evidence is against finding that 
the veteran has PTSD due to in-service events.


CONCLUSION OF LAW

The veteran did not incur PTSD in military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303(a), 3.304(f), 3.326 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete claim, 
the RO must notify the claimant of the evidence needed to 
substantiate it of the evidence VA would attempt to obtain, 
and of the evidence the claimant must provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In this case, the veteran's 
claim was received in July 2000 and, in August 2000, the RO 
notified him that evidence needed to substantiate his claim 
included medical evidence that he currently had PTSD and 
medical evidence linking the disorder to events he 
experienced in service.  In addition, the RO described for 
the veteran the evidence VA would attempt to obtain and the 
evidence he should submit, "to include evidence of a "life 
threatening event that occurred in-service.".  In another 
August 2000 letter, the RO asked the veteran to describe 
stressor events he experienced in service, and also asked him 
to provide other relevant evidence.  In April 2002, the RO 
again provided the veteran with notice.  In view of the 
foregoing, the Board finds that the veteran has been given 
that notice required by law.  Id.

In addition to notice, VA must make reasonable efforts to 
assist a claimant obtain evidence in support of an original 
claim unless there is no reasonable possibility that the 
claims can be substantiated.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  In this case, the veteran submitted several 
detailed statements, treatment records from Duke University 
Medical Center, and statements from friends.  In a December 
2000 letter, the RO listed the evidence then of record, and 
solicited additional evidence.  Thereafter, the RO obtained 
additional medical records, and ordered a VA examination.  
The veteran submitted additional statements and medical 
records, and he also submitted Air Force records.  Finally, 
the veteran was afforded another VA examination.  In view of 
the above, the Board finds that all evidence necessary for an 
equitable resolution of these issues has been obtained, and 
there is no reasonable possibility that further assistance 
will produce additional relevant evidence.  Id.

Turning now to the law applicable to this case, service 
connection is granted for disability resulting from injury or 
disease incurred or aggravated in military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection, there must be evidence of an etiologic 
relationship between a current disability and events in 
service or an injury or disease incurred there.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

Service connection for PTSD, specifically, requires medical 
evidence of a diagnosis of PTSD made in accord with the 
diagnostic criteria of the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), medical evidence linking the 
disorder to events in military service and, unless the 
claimant engaged in combat with the enemy or was held as a 
prisoner of war and the claimed stressor is related to those 
experiences, credible supporting evidence that the in-service 
events occurred.  38 C.F.R. §§ 3.304(f), 4.125 (2003).

Evidence of record includes records from Duke University 
Medical Center one of which, dated in April 1975, reflected 
the veteran's complaint of "bad nerves" which he attributed 
to job pressures.  Records from 1984 and 1985 also reflected 
stress due to his job, his family, and his finances, and the 
diagnosis then was generalized anxiety disorder.

The veteran submitted a June 1991 note from Peter Perault, 
MD, indicating treatment for major depression.  In a July 
2000 letter, Dr. Perault reported that he saw the veteran on 
five occasions in 1991 in connection with depression due to 
surgery and the loss of his job.

The claim file also includes records from Patricia Ziel, MD, 
Assistant Clinical Professor of Psychiatry, Duke University 
Medical Center.  These records show that she saw the veteran 
on numerous occasions between May 2000 and June 2001, but 
none of the records reflect symptoms or complaints that were 
related to PTSD.  Rather, the diagnoses were depression, 
obsessive-compulsive disorder, and panic disorder.  In an 
annotation on the June 2001 RO request for records, received 
in August 2001, Dr. Ziel reported that the veteran had not 
been treated for PTSD.

In response to his July 2000 claim, the RO asked the veteran 
for information about traumatic events he experienced in 
service.  The veteran reported two plane crashes, the 
discharge on the tarmac of an aircraft's automatic weapon, 
assaultive behavior by one service member toward another, and 
discomfort he felt working on war planes.  However, with a 
December 2002 statement, he submitted 1972 Air Force records 
showing that an aircraft from the 92nd Tactical Fighter 
Squadron, 81st Tactical Fighter Wing, crashed more than 
eleven miles from an air force base in Aviano, Italy, and May 
1972 Air Force records showing that an aircraft from the 78th 
Tactical Fighter Squadron, 81st Tactical Fighter Wing, 
crashed approximately fifty miles from an air force base in 
Zaragoza, Spain.  In the accompanying statement, he said he 
did not wish to pursue credible supporting evidence of the 
other purportedly traumatic events to which he previously 
claimed to have been exposed.

At a March 2001 psychological evaluation, conducted by a VA 
PTSD clinical team, the veteran said he "witnessed" two 
plane crashes.  He claimed that he frequently experienced 
distress in reaction to descriptions of, or movies that 
depicted, plane crashes, and that such stimuli caused 
episodes of increased heart and respiratory rates.  He 
reported hypervigilance, e.g., checking doors and windows, 
avoiding rooms with only one door, etc., and he also reported 
a "startle reaction" that began in the 1960's.  Though 
examiners noted that the veteran served in Europe, and that 
he never served in combat in Vietnam or elsewhere while on 
active duty, they still administered the Combat Exposure 
Scale and the Mississippi Scale for Combat-Related PTSD.  The 
results of those tests and others showed that the veteran had 
PTSD.  Axis I diagnoses included PTSD and major depressive 
disorder.  On Axis IV the examiners listed only "Exposure to 
war."  

The Board finds that the veteran was never held as a prisoner 
of war and that he was never, notwithstanding the March 2001 
psychological evaluation by a VA PTSD clinical team, exposed 
to war.  Rather, the veteran spent his entire military career 
either in the United States or in Europe.

Edwin Hoeper, MD, examined the veteran in January 2002.  In a 
February 2002 letter, he said the veteran reported 
"witnessing" two plane crashes.  The veteran claimed that, 
as a result, he had panic attacks four or five times per 
week, had nightmares three or four times per week that 
reduced his sleep, and had flashbacks.  The veteran said he 
was easily startled, hypervigilant, could not stand to have 
anyone behind him, had auditory and visual hallucinations, 
and his memory was so poor he easily became lost even when 
driving in familiar areas.  The Axis I diagnoses were chronic 
PTSD and chronic major depression.  Traumatic experiences in 
the Air Force were listed on Axis IV.  

At an April 2003 VA psychiatric examination, the veteran gave 
a fifteen-year history of panic attacks, with anxiety, 
increased heart rate, and shortness of breath.  He said he 
washed his hands about thirty times per day and checked his 
doors a lot.  He said he lacked drive and motivation, felt 
sad but did not cry, and had attempted suicide ten or twelve 
times but had not been hospitalized.  He said he was anxious 
and easily startled, his concentration was poor, his sleep 
was disturbed by nightmares, he was uncomfortable in crowds, 
and he had intrusive thoughts and flashbacks of previous 
experiences.  There was no evidence of delusions or 
hallucinations.

The veteran said that, in February 1972, he and some friends 
were standing on a hill watching aircraft bomb and strafe 
when one of the planes seemed to come in too low.  Thereafter 
there was an explosion "a mile or two away," and the crew 
was lost.  He also said that, in May 1972, he was on 
temporary duty at Zaragoza Air Force Base, Spain.  He was in 
the shop testing radios when he heard radio traffic that an 
aircrew had ejected.  That plane also crashed and both crew 
members were decapitated.  He did not go to the scene, but 
saw pictures of it later.

The examiner reviewed pertinent medical records and noted 
earlier diagnoses.  The Axis I diagnoses were PTSD, 
obsessive-compulsive disorder, panic disorder, and depressive 
disorder.  The Axis II diagnosis was mixed personality 
traits.  The examiner commented that each of the veteran's 
four psychiatric diagnoses mutually "aggravate" the others, 
and he could not ascribe a specific degree of impairment to 
any one of them independent of the others.

A June 2000 Social Security Administration (SSA) decision 
shows that the veteran claimed disability due to severe 
depression sometimes lasting more than half a day.  He said 
his driving was limited by panic attacks, e.g., he could not 
drive behind a large vehicle and could not drive over a 
bridge.  Effective May 2000, disability compensation was 
awarded for mood and back disorders.  The SSA records do not 
suggest that the veteran reported PTSD or symptoms thereof, 
and the disorder is not otherwise cited in those records.

The Board must determine whether a preponderance of the 
evidence shows that the veteran was exposed to traumatic 
events in service in 1972 which cause PTSD today, or whether 
all of the evidence is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against finding the 
requisite exposure or current disability, in which case the 
claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  
In making the above determination, it is the Board's 
responsibility to weigh the evidence, including the medical 
evidence, and decide where to give credit and where to 
withhold the same.  That responsibility is particularly 
onerous where, as here, medical opinions diverge but, in 
weighing the medical evidence, the Board may accept one 
medical opinion and reject others.  At the same time, the 
Board cannot make its own independent medical determination, 
and it must have plausible reasons, based upon medical 
evidence of record, for favoring one medical opinion over 
another.  Id.; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference, and the courts have provided 
guidance for weighing medical evidence.  They have held, for 
example, that an examination that does not take into account 
the records of prior medical treatment is neither thorough 
nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Further, a postservice reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
is not competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  

With regard to examinations and reports, thorough 
examinations, and detailed reports thereof, are more 
probative than those that are less so.  Prejean v. West, 13 
Vet. App. 444, 448 (2000).  In addition, a bare conclusion by 
a health care professional is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  A medical opinion, unsupported by clinical 
evidence, is inadequate.  Black v. Brown, 5 Vet. App. 177, 
180 (1995).  Also, a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  Moreover, a medical 
opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
Finally, a medical professional is not competent to opine as 
to matters outside the scope of his expertise.  LeShore, 8 
Vet. App. at 409, citing Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  In sum, the weight to be accorded the various items 
of medical evidence in this case must be determined by the 
quality of the evidence and not necessarily by its quantity 
or source.

Based on the veteran's report that he "witnessed" two plane 
crashes, the March 2001 psychological evaluation by a VA PTSD 
clinical team resulted in a diagnosis of PTSD.  The Board is 
puzzled, however, by examiners' use of test instruments 
related to exposure to combat, and by the description of the 
veteran's stressor as "exposure to war," since he was not 
exposed to either.  Examiners either failed to review the 
claim file or assumed facts not in evidence.  In either case, 
their evidence is not credible, it is not probative, and it 
is not entitled to any weight.  Miller; Reonal.

The January 2002 report by Dr. Hoeper is notable for its 
brevity.  It also based a PTSD diagnosis on the veteran's 
report that he "witnessed" two plane crashes.  However, 
there is no indication that Dr. Hoeper reviewed any medical 
records before entering this diagnosis.  Accordingly, Dr. 
Hoeper's report, while not discounted entirely, is viewed 
with skepticism, and is entitled to very little weight.  
Green; LeShore; Prejean.

It is evident that the April 2003 VA examiner reviewed the 
medical evidence of record because he noted the diagnoses 
offered by Dr. Ziel.  He also reviewed, albeit superficially 
in the undersigned's opinion, the DSM-IV diagnostic criteria 
for PTSD and said that, based on history the appellant gave, 
he met those criteria.

The foregoing examination report is contrasted with the 
records of the veteran's sixteen visits, between May 2000 and 
June 2001, to Dr. Ziel of Duke University.  None of those 
records reflect complaints or diagnoses of PTSD.  Indeed, Dr. 
Ziel specifically reported she had not treated the veteran 
for PTSD.  The Board finds most significant the ostensible 
purpose of the examinations: the veteran saw Dr. Ziel for 
ongoing treatment of depression, obsessive-compulsive 
disorder, and panic disorder.  In contrast, he saw the VA 
psychiatrist in connection with a claim for VA compensation.  
In view of the different purposes for which the veteran was 
examined, the Board finds more reliable the history provided 
to Dr. Ziel than that provided to the VA examiner.  
Accordingly, the Board accords more weight to the records by 
Dr. Ziel, which do not include a PTSD diagnosis, than to the 
report by the VA examiner.

In this regard, it is observed that the veteran obtained 
records from the service department regarding two plane 
crashes he claims to have "witnessed."  The Board must 
review that evidence.  

As the doctor who conducted the April 2003 VA psychiatric 
examination correctly noted that he could not validate the 
stressor events the veteran reported, and the Board cannot 
validate them, either.  The plane crashes occurred on 
February 1 and May 8, 1972.  The veteran claims to have 
"witnessed" these, but there is no credible supporting 
evidence that he actually did.  While the veteran claims that 
he was on temporary duty (TDY) in Zaragoza for 30 days 
beginning in April 1972, there are no service personnel 
records indicating that he was in either Italy or Spain in 
1972.  In fact, his 1972 service medical records show that he 
was seen at the base dispensary at Bentwaters, England, on 
January 25, February 3, February 17, February 28, March 29, 
April 12, June 12, and June 27.  Thus, his service medical 
records strongly suggest that he was in England and neither 
in Italy on February 1 nor in Spain on May 8, 1972.  In the 
absence of credible supporting evidence that the veteran was 
actually exposed to the traumatic events he claims, service 
connection for PTSD is not warranted.  38 C.F.R. § 3.304(f).

In addition, at the April 2003 VA examination, the veteran 
told the doctor that, in February 1972, he was standing on a 
hill watching aircraft bomb and strafe.  After a pass by a 
low-flying plane, there reportedly was an explosion a mile or 
two away.  However, the Air Force accident report shows that 
that crash occurred in adverse weather conditions nearly 
thirteen miles from the base at Aviano, Italy, and the 
veteran has offered no explanation as to how he came to be 
standing on a hillside, in bad weather, eleven or twelve 
miles from the installation if he was, in fact, in Italy.  
Further, with regard to the Spain crash, the veteran said he 
was testing radios in the avionics shop when he heard radio 
traffic indicating that an aircrew had ejected.  However, the 
Air Force report shows that that accident was remarkable for 
the complete lack of radio communications from an aircraft 
that simply failed to rendezvous with three others.  The Air 
Force report also does not confirm any suggestion that the 
crew ejected.  Thus, the veteran's descriptions of the 
traumatic events to which he claims to have been exposed do 
not comport with the facts set out in Air Force accident 
reports.  That fact strongly suggests that the veteran's 
statement is not credible.

Finally, when the evidence is viewed in the light most 
favorable to the veteran, the record indicates that he was 
standing on a hill a mile or two from one plane crash, and 
was in the avionics shop when he heard news of the other.  
The planes that crashed were from the 92nd Tactical Fighter 
Squadron and the 78th Tactical Fighter Squadron, but the 
veteran was assigned to the 81st Avionics Maintenance 
Squadron.  He has not claimed that he was present at either 
crash site or that he knew the crewmembers that died.  
Notably, the first diagnostic criterion for PTSD is as 
follows:
The person has been exposed to a 
traumatic event in which both of the 
following were present:

1.  the person experienced, witnessed, or 
was confronted with an event or events 
that involved actual or threatened death 
or serious injury, or a threat to the 
physical integrity of self or others;

2.  the person's response involved 
intense fear, helplessness, or horror.  
(Emphasis added.)

AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 467-8 (4th ed., Text Revision 2000).  When the 
foregoing diagnostic criterion is applied to the evidence, 
and when this evidence is viewed in the light most favorable 
to the veteran, a question arises as to whether he was 
"exposed" to traumatic events to the extent contemplated by 
DSM-IV.

The United States Court of Appeals for Veterans Claims 
addressed the manner in which stressor events should be 
assessed and who it is that should make the assessment:

[A] clear (that is, unequivocal) PTSD 
diagnosis by a mental-health professional 
must be presumed (unless evidence shows 
to the contrary) to have been made in 
accordance with the applicable DSM 
criteria as to both the adequacy of the 
symptomatology and the sufficiency of the 
stressor.  Mental health professionals 
are experts and are presumed to know the 
DSM requirements applicable to their 
practice and to have taken them into 
account in providing a PTSD diagnosis.  

Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  (Emphasis 
added.)

Thus, where there is an unequivocal diagnosis of PTSD, it is 
presumed, unless evidence shows to the contrary, that the 
veteran experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury or a threat to the physical integrity of self 
or others.

First, the question of whether a person actually experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others, is, or 
ought to be, a question of fact for the finder of fact.  
There is no reason, in logic or in law, to believe that a 
health care provider is trained, or otherwise better able 
than the Board or any other finder of fact, to answer that 
question.  Accordingly, the Board finds that the veteran, by 
merely having learned of two plane crashes, did not 
experience, witness, or confront, an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others.  Second, 
the Board finds that the presumption-that diagnosis of PTSD 
by the April 2003 VA examiner was made in accord with the 
DSM-IV criteria as to the sufficiency of the stressor-is 
overcome by evidence to the contrary as is discussed above.

In sum, the medical evidence that is most probative fails to 
show a clear diagnosis of PTSD.  In addition, there is no 
credible supporting evidence verifying that the veteran was 
exposed to the traumatic events to which he claims.  Indeed, 
his accounts of those events suggests that he was not so 
exposed, and the Board, as the finder of fact, finds that he 
was not.  Cohen.

The benefit sought on appeal is denied.


ORDER

Service connection for PTSD is denied.


_____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



